UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6663



JERRY BRADLEY,

                                             Plaintiff - Appellant,

          versus

RONALD J. ANGELONE, Director; GENE M. JOHNSON,
Deputy Director,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-96-134-2)


Submitted:   August 15, 1996              Decided:   August 21, 1996


Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Jerry Bradley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion under 42 U.S.C. § 1983 (1988) and for a temporary restrain-

ing order, preliminary and permanent injunction. Appellant sought

to prevent the implementation of a prison regulation governing

contraband.
     To the extent that Appellant appeals the denial of a temporary

restraining order, we dismiss the appeal for lack of jurisdiction

because the order is not appealable. This court may exercise juris-

diction only over final orders, 28 U.S.C. § 1291 (1988), and cer-
tain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541 (1949). The order here appealed is neither a final order

nor an appealable interlocutory or collateral order.
     To the extent that Appellant appeals the denial of injunctive

relief, we have reviewed the record and the district court's opin-

ion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Bradley v. Angelone, No. CA-96-

134-2 (E.D. Va. Apr. 15, 1996). We deny Appellant's motion in this

court seeking a temporary restraining order and preliminary injunc-

tion. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                              AFFIRMED IN PART; DISMISSED IN PART



                                2